Citation Nr: 1548726	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-36 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including paranoid schizophrenia.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for bilateral weak feet.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1978 to April 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, a videoconference Board hearing was held before the undersigned.  Unfortunately, a transcript of the hearing could not be obtained.  The Veteran was afforded the opportunity for an additional hearing, but did not respond to the March 2014 notification letter.  In fact, the March 2014 letter was returned to the Board from the United States Postal Service, as it could not be forwarded.  A March 2014 attempt to contact the Veteran by telephone was similarly unsuccessful.

In August 2014, the Board remanded the issues on appeal so that medical records utilized in a disability determination of the Social Security Administration (SSA) and any other possibly available treatment records could be obtained.  The SSA records and additional VA treatment records were associated with the claims folder and the case has been returned for further appellate consideration.   

The issue of service connection for bilateral ankle, bilateral foot, bilateral knee and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



REMAND

The claims for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and bilateral knee disability were originally developed as requiring new and material evidence to reopen.  When the RO last denied the Veteran's claims in November 1985, the Veteran's service treatment records (STRs) were not available.  They have since been associated with the Veteran's claims file and contain documents relevant to these issues on appeal.  Pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the claims, notwithstanding the prior finally adjudicated claims.  As the Veteran's STRs demonstrate some indication of psychiatric and knee disability during the Veteran's period of active duty in 1978, the Board finds that VA examination is necessary to ascertain whether there is a relationship between current symptoms and any in-service manifestations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the claim of service connection for a bilateral foot disability, the Board notes that on examination for entry into service 2nd degree pes planus was noted.  During active duty, the Veteran had complaints of foot pain in March 1978.  The Board finds that an examination is necessary to ascertain if the foot pain demonstrated in March 1978 constituted an aggravation of the pre-existing pes planus.  Id.  

Regarding the claim of service connection for bilateral ankle disability, the Board notes that the Veteran also had a complaint of ankle pain, associated with his foot pain, in March 1978.  The Board finds that an examination is necessary to ascertain if any current ankle disability may be associated with the episode of in-service ankle pain.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and etiology of any current acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that an acquired psychiatric disorder is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any bilateral knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any bilateral knee disorder is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any bilateral foot disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's pre-existing pes planus was aggravated (permanently increased in severity beyond the natural progress of the disorder) during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any bilateral ankle disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any bilateral ankle disorder is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


